[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13344         ELEVENTH CIRCUIT
                                        Non-Argument Calendar         FEB 1, 2012
                                      ________________________        JOHN LEY
                                                                        CLERK
                            D.C. Docket No. 4:10-cr-00071-RH-WCS-3

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

SAMMY LAMY,
a.k.a. Sinmy Lamy

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.
                                      ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (February 1, 2012)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

         Gwendolyn Spivey, appointed counsel for Sammy Lamy in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and Lamy’s

conviction and sentence are AFFIRMED.




                                          2